      Case 1:17-cr-00113-LG-JCG Document 80 Filed 08/11/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                             CAUSE NO. 1:17CR113-LG-JCG-1

ANTONIO MICHAEL ROSS


           ORDER DENYING DEFENDANT’S MOTION TO
      RECONSIDER AND DENYING MOTION TO AMEND/CORRECT

      BEFORE THE COURT are the [72] Motion to Reconsider and the [78]

Motion to Amend/Correct filed by Defendant Antonio Michael Ross. The

Government filed a [75] Response in opposition to Ross’ [72] Motion to Reconsider.

After reviewing the Motions, the record in this matter, and the applicable law, the

Court finds that Defendant’s Motions should be denied.

                                 BACKGROUND

      On January 27, 2020, Ross filed a pro se [34] Motion for Compassionate

Release based on medical issues, including “stage 4 renal failure with

hyperkalemia, exertional dyspnea, high blood pressure, heart disease, serious lung

related issues, and is in need of a kidney transplant.” (Mot., at 2, ECF No. 34.) He

also takes immunosuppressants due to a past heart transplant. On February 18,

2020, Ross filed a [36] Motion to Supplement his Motion for Compassionate Release

claiming that he has not received proper medical care and suffered a deterioration

in his health while incarcerated with the Bureau of Prisons. On April 21, 2020, an

assistant public defender filed an [38] Emergency Supplemental Motion for
       Case 1:17-cr-00113-LG-JCG Document 80 Filed 08/11/21 Page 2 of 5




Compassionate Release asserting that Ross should be released from prison because

he is at a very high risk of contracting coronavirus disease 2019 (“COVID-19”). This

Court entered a [52] Memorandum Opinion and Order denying these Motions

because Ross had fully recovered from COVID-19 and had not otherwise

demonstrated extraordinary and compelling reasons for release. The Court further

found that Ross has an extensive criminal history, and he potentially poses a

danger to others if he is released.

      On June 19, 2020, Ross filed a [54] Motion for Reconsideration of the Court’s

denial of compassionate release. He also filed a [61] Motion to Supplement Motion

for Reconsideration, effectively citing his compromised immune system and his

kidney failure, as well as downplaying his criminal history, particularly his past

convictions for battery of his wife, as reasons justifying reconsideration. The Court

denied Ross’ Motions, finding that they reasserted arguments previously considered

and rejected by the Court. (See Order, at 3, ECF No. 64).

      Ross filed the instant [72] Motion to Reconsider on July 23, 2021. In his

Motion, Ross lists the same medical conditions he cited in his previous motions as

the bases for relief. He also argues that FCI Butner, where Ross is currently

incarcerated, has failed to provide him adequate medical care. He claims that this

so-called “delay” is further damaging Ross’ kidney, which will put Ross at serious

risk of severe illness or death if he were to contract COVID-19 or the “Delta

variant.” (See Mot., at 3-4, ECF No. 72). Ross also notes the programs he has

participated in while incarcerated at FCI Butner as weighing in favor of his release.



                                         -2-
       Case 1:17-cr-00113-LG-JCG Document 80 Filed 08/11/21 Page 3 of 5




(See id. at 9-10). The Government filed its opposition on August 3, 2021, noting

that Ross’ vaccination, in addition to the precautions FCI Butner is taking to limit

the spread of the virus, as reasons to deny his Motion. Thereafter, on August 4,

2021, Ross filed a [78] Motion to Amend/Correct, stating that the pending charges in

Florida were dismissed, and thus, the firearm enhancement should not have been

calculated during sentencing.

                                    DISCUSSION

      The Court applies the standards set forth in Federal Rule of Civil Procedure

59(e) to motions for reconsideration in the criminal context. United States v.

Rollins, 607 F.3d 500, 502 (7th Cir. 2010) (citing United States v. Healy, 376 U.S.

75, 78-79 (1964)) (discussing application of civil standard to criminal actions in the

context of motions for rehearing at the appellate level). Motions for reconsideration

serve a narrow purpose: (1) to allow a party to correct manifest errors of law or fact;

or (2) to present newly discovered evidence. Merritt Hawkins & Assocs., L.L.C. v.

Gresham, 861 F.3d 143, 157 (5th Cir. 2017) (citing Waltman v. Int’l Paper Co., 875

F.2d 468, 473 (5th Cir. 1989) (internal quotation omitted)). It is improper to rehash

evidence and arguments “that could have been offered or raised before the entry of

judgment.” Templet v. HydroChem, Inc., 367 F.3d 473, 478 (5th Cir. 2004) (citation

omitted); see also Alexander v. Wells Fargo Bank, N.A., 867 F.3d 593, 597 (5th Cir.

2017). Thus, relief under Rule 59(e) is an extraordinary remedy that should be used

sparingly. See Templet, 367 F.3d at 479.




                                           -3-
      Case 1:17-cr-00113-LG-JCG Document 80 Filed 08/11/21 Page 4 of 5




      Much like Ross’ previous motion to reconsider, the instant Motion reasserts

arguments previously considered and rejected by the Court. Ross has failed to

provide any newly discovered evidence that would affect the accuracy of the Court’s

prior decision denying his requests for compassionate release. The Court notes

Ross’ concern regarding the Delta variant and the effect it may have on his pre-

existing conditions. However, Ross has not demonstrated that the COVID-19

variant mitigates the effectiveness of his vaccine, nor has he disproven that FCI

Butner is taking precautionary measures to protect the inmates in its care. See,

e.g., United States v. Johnson, No. 2:14-cr-127-ALM-12, 2021 WL 3173346 at *3

(S.D. Ohio July 27, 2021); United States v. Quinn, No. 10-20129-03-KHV, 2021 WL

3129600 at *3 (D. Kan. July 23, 2021). Furthermore, the arguments Ross asserts in

seeking reconsideration do not demonstrate that the Court’s Memorandum Opinion

and Order contained any manifest errors of law or fact. Ross also has not pointed to

any change in the applicable law. As a result, Ross’ Motion to Reconsider is denied.

      Ross also claims that the firearm enhancement pursuant to U.S.S.G. §

2D1.1(b)(1) should not have been calculated at sentencing. (See Presentence Invest.

Rep., ¶ 36, at 8, ECF No. 29). Specifically, he argues that the state charges have

been dismissed. Ross is mistaken. Section 2D1.1(b)(1) permits an increase by 2

levels if a dangerous weapon (including a firearm) was possessed. See U.S.S.G. §

2D1.1(b)(1). The Government need only establish possession by a preponderance of

the evidence. See United States v. Webster, 960 F.2d 1301, 1310 (5th Cir. 1994).

The PSR clearly reflects that a search warrant was executed at Ross’ residence in



                                         -4-
       Case 1:17-cr-00113-LG-JCG Document 80 Filed 08/11/21 Page 5 of 5




Mary Esther, Florida, in which two firearms were found. (See PSR, at 11-13, at 4-5,

ECF No. 29). The officers also located drug paraphernalia. (See id.) Dismissal of

the State of Florida’s pending charges have no effect on the Government’s

prosecution of the instant offense. (See id. at ¶ 59, at 12, ECF No. 29); see also

United States v. Lopez, 43 F.3d 669, 669 (5th Cir. 1994). Thus, Ross’ argument is

without merit. The Motion to Amend/Correct is therefore denied.

      Accordingly,

      IT IS THEREFORE ORDERED AND ADJUDGED that the [72] Motion to

Reconsider and the [78] Motion to Amend/Correct filed by Defendant Antonio

Michael Ross are DENIED.

      SO ORDERED AND ADJUDGED this the 11th day of August, 2021.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -5-
